 NICHOLAS GEORGE THEATRESLewis George and Ann Thomas, a Co-Partnershipd/b/a Nicholas George Theatres and WoodsTheatre, Westborn Theatre, Hampton Theatre,Commerce Drive In Theatre and Holiday DriveIn Theatre and Detroit-Pontiac Motion PictureProjectionist Union, Local 199, InternationalAlliance of Theatrical Stage Employees andMoving Picture Machine Operators of theUnited States and Canada, AFL-CIO. Case 7-CA-19486March 22, 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn August 31, 1982, Administrative Law JudgeWilliam A. Gershuny issued the attached Decisionin this proceeding. Thereafter, counsel for the Gen-eral Counsel filed exceptions and a supportingbrief, and Respondent filed a brief in response tothe exceptions of counsel for the General Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I Contrary to the contention of counsel for the General Counsel thatthe Administrative Law Judge, in making his findings of fact, failed toconsider the testimony of Union Business Representative WilliamGagnon, we are satisfied, on the basis of a review of the entire recordand the Administrative Law Judge's Decision, that the AdministrativeLaw Judge based his findings on all of the record evidence, includingGagnon's testimony.We disavow the Administrative Law Judge's characterization of an af-fidavit taken of Respondent General Manager Richard Kline as "conced-edly taken by a Board agent in violation of Board procedures requiringthat managerial employees be advised that they need not give an affidavitand that they have a right to be represented by counsel." We find nosupport in the record for concluding that any such concession was madeat the hearing by counsel for the General Counsel, nor do we find thatthe affidavit was improperly taken.DECISIONSTATEMENT OF THE CASEWILLIAM A. GERSHUNY, Administrative Law Judge:A hearing was conducted in Detroit, Michigan, on July266 NLRB No. 9814-15, 1982, on complaint issued August 14, 1981, alleg-ing a violation of Section 8(a)(1) and (3) based on Re-spondent's refusal to hire Daniel Bzovi and Paul Flowerson June 16, 1981, because they were union members.The single issue is whether the two individuals wererefused employment because of their union membership.It also is important to restate what is not at issue.Counsel for the General Counsel expressly acknowl-edged, at the pretrial conference and again at the hear-ing, that he was not proceeding on a theory which mightimpose an obligation to hire based on Respondent's ac-quisition of the theater at which both were working, oron any other theory which might give rise to an obliga-tion to afford employment to the predecessor's employ-ees. Moreover, there is no allegation or contention thatRespondents refused to employ the individuals to avoidan obligation to recognize the Union or bargain with it.And, finally, there is no allegation or contention that Re-spondents unlawfully refused to bargain in good faithwith the Union. Originally charged by the Union, thatallegation was dropped from its amended charge and wasnot included in the General Counsel's complaint.Based on the record evidence, my observation of wit-ness demeanor, and the post-trial briefs, I conclude thatthe allegations are wholly unsupported and that the com-plaint must be dismissed.'I. JURISDICTIONThe complaint alleges, the answer as amended doesnot contest and thus admits, and I find that Respondents,engaged in the operation of a theater with annual inter-state purchases in excess of $50,000, are employerswithin the meaning of the Act.After all parties had rested, counsel for the General Counsel movedto amend the complaint by alleging an additional violation as to one ofthe two individuals: that Respondents unlawfully refused to hire Bzovialso on or about August 13, 1982. The basis of the motion was an ex-change of correspondence in August 1981 between Respondents' GeneralManager, Kline, and Daniel Bzvoi. This correspondence was in the pos-session of the Charging Party since August 1981. No such allegation wasincluded in any charge filed by the Union and no attempt was made toamend the complaint until all parties rested their case. The motion toamend was denied as untimely. In addition, Respondent had no notice ofthe issue and the issue, accordingly, was not litigated. Bzovi already hadtestified without referring to the correspondence and left the FederalBuilding; Kline had also testified, but the questioning as to the corre-spondence had been superficial in view of the fact that the only allega-tion as to an unlawful refusal to hire Bzovi involves events 2 months ear-lier, in June 1981. It would be unconscionable, in my opinion, to inter-pose additional, unwarranted delays and expenses in a case already I yearold, solely by reason of negligence on the part of the Charging Partyand/or the General Counsel in the preparation of the case. In any event,the correspondence would hardly support the allegation. In response toRespondents' invitation of August 5, 1981, to arrange for an employmentinterview, Bzovi replied on August 13, 1981, that any negotiations con-cerning his employment must involve Local 199, with whom Respond-ents had no contract at the theater and with whom even Respondents'predecessor had no contract for 6 months prior to the sale of the theater.Since he knew that Respondents were under no legal obligation to treatwith the Union, the sole permissible interpretation of Bzovi's letter is thathe declined to apply for employment.545 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII1. LABOR ORGANIZATIONThe complaint alleges, the answer (by not denying)admits, and I find that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICEThe Holiday Drive In Threatre, prior to June 16,1981, was a corporation owned by Daniel Bzovi and twofamily members. Until January 1981, there was in effectat the theater a labor agreement with Local 199 coveringprojectionists only. The contract provided that all pro-jectionists would be referred by the Union to thethreater owner for employment, that owners could rejectreferrals for cause, and that disputes as to referrals wouldbe resolved through a grievance procedure. In January1981, the contract expired and, according to Bzovi, nocontract was in effect from that time until June 16, 1981,when the theater was sold to Respondents. Bzovi notonly was one of the owners of the theater, he also wasthe manager and the full-time projectionist. He admitted-ly hired, fired, and supervised all theater employees andreceived a salary rather than the contract hourly rate. Inthese capacities, he clearly was not a member of the bar-gaining unit covered by the labor agreement, eventhough he maintained his union membership. In additionto Bzovi, Paul Flowers was employed at the theater as apart-time "swing shift" projectionist (2 days a week) anda number of others were employed as cashiers, conces-sion stand clerks, and ushers. Flowers was a member ofLocal 199 and a member of the bargaining unit; the othertheater employees were not covered under any laboragreement.In May 1981, Respondents agreed to purchase the the-ater and the acquisition was concluded at a closing heldon June 16, 1981. None of the purchase agreements dealtwith the employment by Respondents of the currentwork force and, admittedly, nothing was said or dis-cussed as to employment at any time prior to the transferof ownership on June 16, 1981. During the closing,Bzovi advised Respondent George that he had receiveda proposed labor contract from Local 199 and the latterresponded that he would take care of the union matters.According to Bzovi, the only reference to his contin-ued employment with the new owners occurred at theconclusion of the late afternoon closing, with Georgetelling Bzovi to "show up" and to "go in to work" thatevening. Remarkably, Bzovi did not testify that he askedGeorge whether he was being employed as manager,manager-projectionist, or projectionist, or what hishours, salary, or other rate of pay would be. This is sig-nificant, for the reason that there was no existing con-tract covering projectionists at the theater and, ofcourse, other classifications were not covered under anylabor contract. Nevertheless, he testified he reported tothe theater at 6:30 p.m., just a couple of hours followingthe closing, to find General Manager Kline and an entirecrew who, Kline told him, would run the theater. Allemployees of the former owner (none of whom wereunion members) had already been sent home; Bzovi wasasked only to show the new projectionist where thepower switches were located. Bzovi did so and left.There is no evidence in this record as to whether thenew projectionist already was an employee of Respond-ents at another of its 13 theaters (and therefore already aunion member under a contract with Local 199) or was anewly hired nonunion member. Similarly, there is no evi-dence as to whether the remainder of the "new" crewwere really new or simply transferred from other of Re-spondents' theaters.Incredibly, on cross-examination, Bzovi admitted with-out qualification or hesitation that he told the newowners that he did not want to work at the HolidayDrive In Theatre; that he did not ask for a job; that hewas not refused employment; and that paragraph 12 ofthe complaint, which alleges an unlawful refusal to hirehim, was incorrect.Bzovi also testified that Kline, on the evening of June16, told him "We would run as a non-union house," "Wewould try to run as a non-union house," and "We wouldtry to make the theater a non-union house." How thatsubject arose was not explained by Bzovi.I am unable to credit his testimony in this regard and,also, as to George's instruction to him to "go in towork." As to the former, it flies into the face of otheruncontroverted facts: that Respondents' other 13 theaterswith 33 screens are all operating under union contracts;that there was no existing contract at the theater on June16; that, in other instances where Respondents acquired atheater not covered by contract, Respondents began ne-gotiating with the Union soon after settling into the newbusiness; and that this is precisely what Respondents didas to Holiday Drive In Theatre. The only reason whythere is no contract is that the parties are currently nego-tiating as to which particular theater category is applica-ble. As to George's alleged statement to "go in towork," again the uncontroverted facts tell an entirely dif-ferent story: that, within a matter of 2-3 hours, Respond-ents had assembled at the new theater an entirely newcrew; and that, according to his own admission, Bzovidid not want to work there and had never asked for em-ployment.I find that Kline did not say Respondents would oper-ate or try to operate nonunion and that Bzovi was nottold to report to work, but rather was asked only to gothe theater to orient the new projectionist.Flowers' testimony was equally remarkable. He, likeBzovi, admitted that he never asked Respondent to hirehim, and that they did not refuse to hire him. He testifiedonly that he showed up at the theater on June 18, 2 daysafter the sale, and was told that he was not working, butsomeone else was. Apparently, neither Flowers nor theother former employees had been told by Bzovi that thetheater had been sold.Flowers had been the Holiday Drive In swing-shiftprojectionist for 2 months under Bzovi's ownership. Forseveral years prior to that, he had worked at a numberof other theaters owned by Respondents. His work histo-ry was a troubled one, at best according to Flowers: atRespondents' Southgate in-door theaters, he was disci-plined with union acquiescence when he had "problems"with the equipment and it was "decided" it would bebest if he left the job; again at Southgate, he was "sus-546 NICHOLAS GEORGE THEATRESpended" for 30 days with union acquiescence; again atSouthgate, he had a problem with film "all over thebooth" causing the theater to be closed down for thenight and he again resigned; at the Jolly Roger Theater,he resigned when he had a problem as projectionist andwas accused of accosting a female concession clerk. Headmitted that he has not since been referred for work toany of Respondents' 14 theaters, although, he testified,he has worked for other theaters including HolidayDrive In when it was owned by Bzovi.General Manager Kline relates a clearer, more credibleversion of Flowers' work history in 1979-80, based onKline's review of company records which he broughtwith him to the hearing: that Flowers was alleged by afemale employee to have urinated on the floor in theconcession area; that, at Respondents' Camelot Theater,he had problems in handling the equipment and waschastised by the Union's Booth Committee; that atSouthgate he had a number of problems resulting in lostshows, his replacement by the Union on an emergencybasis one evening, his being placed, at the Union's re-quest, in a training status with no pay for 30 days, andhis being replaced again by the Union on an emergencybasis within I hour when he had film all over the floor;that, later at Jolly Roger Theater on March 15, 1981,when he was accused of urinating on the floor, he againwas replaced by the Union first temporarily and thenpermanently; and that thereafter, the Union never re-ferred Flowers to any of Respondents' 14 theaters.I find that Flowers, during the period from 1979through the time of Respondents' acquisition of the Holi-day Drive In Theatre was not a competent or qualifiedprojectionist and that there existed a tacit understandingbetween the Union and Respondents that, after March1981, Flowers would not be refered to work at any ofRespondents theaters because of his prior unsatisfactorywork history.Counsel for the General counsel makes much of a sup-posed "admission" (selectively extracted from an affida-vit concededly taken by a Board agent in violation ofBoard procedures requiring that managerial employeesbe advised that they need not give an affidavit and thatthey have a right to be represented by counsel), whenread in conjunction with other introductory statements,is in fact not an admission at all: Flowers' work historywas not a factor because Respondents never attempted tohire him. Respondents already has a work force at thetime of purchase and immediately began operations withthose employees. And, as noted above, Flowers admit-tedly never asked for employment and never was refusedemployment by Respondents.I find and conclude, based on the foregoing, that thefact of union membership played no role whatsoever inRespondents' decision not to hire or offer employment toBzovi and Flowers and that Respondents would have de-clined to hire or offer employment to them despite thatfact.ORDER2It is ordered and directed that the complaint herein be,and the same hereby is, dismissed.' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the Board, the findings, conclusions, and rec-ommended Order herein shall, as provided in Sec. 102.48 of said Rules,be adopted by the Board and become its findings, conclusions, and Order,and all objections thereto shall be deemed waived for all purposes.547